Citation Nr: 1033806	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, for VA 
treatment purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to February 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied service 
connection for a jaw problem associated with cellulitis of the 
right jaw.  In April 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in November 
2008.

In a January 2009 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  A June 2010 
letter informed him that his hearing was scheduled for July 2010.  
However, in correspondence received in July 2010, the Veteran 
cancelled his hearing request.

In August 2010, the Vice Chairman, upon his own motion, advanced 
the Veteran's appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).

The Board notes that, in a January 2009 written statement, the 
Veteran clarified that he is seeking service connection for a 
dental disorder for treatment purposes only.  As such, the Board 
has recharacterized the issue as reflected on the title page.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is due 
to a combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  Teeth 
extracted because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(e).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth under 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 
9900 contemplates chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address 
loss of the mandible.  Diagnostic Codes 9903 and 9904 concern 
nonunion and malunion of the mandible, respectively.  Diagnostic 
Code 9905 addresses temporomandibular articulation and limited 
jaw motion. Diagnostic Codes 9906 and 9907 contemplate loss of 
the ramus, and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern loss 
of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed under 
Diagnostic Codes 9914 and 9915. Finally, Diagnostic Code 9916 
concerns malunion or nonunion of the maxilla.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  
Under the circumstances of this case, the Board finds that 
medical examination and an opinion by a dentist would be helpful 
in resolving the claim for service connection.

Service records show that the Veteran enlisted on December 4, 
1950.  On December 15, 1950, the Veteran was admitted to the U.S. 
Army Hospital in Fort Monmouth, New Jersey.  The cause of the 
admission was noted to be "[c]ellulitis, oral structures, 
n.e.s., right side of face, acute, non-suppurative, caused by 
abscess, acute, over R-2 tooth."  On December 19, 1950, he 
underwent extraction of tooth R-2.  The date of disposition was 
December 23, 1950.  The Veteran's February 1952 separation 
examination report indicates that teeth numbers 7 and 10 were 
missing.

On a March 1985 claim, the Veteran indicated that he had a 
problem with his mouth and teeth.  The treatment dates were 
unknown, and he was treated at the base hospital in Fort 
Monmouth, New Jersey. 

During a July 1985 VA examination, the Veteran reported that he 
had dental work accomplished while at Fort Monmouth, New Jersey.  
He complained of dental problems since service.  On examination, 
he had upper and lower dentures.

A January 1986 RO rating decision indicates that there was no 
dental trauma.  It was noted that the rating was for VA treatment 
only.

In a September 2006 written statement, the Veteran indicated that 
he fell while working on a laundry truck in Fort Monmouth, New 
Jersey, and broke his tooth.

In a March 2007 document, the Veteran indicated that he received 
private treatment in 1952 and 1953.  He stated that his remaining 
teeth were removed, and he was given a partial.

In a November 2007 written statement, the Veteran indicated that 
he was in the hospital due to a right jaw injury and got 
cellulitis.

In a March 2008 document, it appears that a VA provider indicated 
that the Veteran's current medical condition was related to his 
service.  The provider indicated that, after the accident on 
December 23, 1950, the Veteran began to lose all of his teeth.  
The process began with the accident.  He needed assistance and a 
new denture.

A July 2009 VA outpatient record indicates that, on examination, 
the Veteran had gum margin degeneration and abnormal appearing 
gum lining.  He had no teeth.  He had a history of poor dentition 
and recurrent dental decay.  He lost all of his teeth within a 
few years of his original dental trauma, cellulitis, and 
surgery/extraction.  The author of this document indicated that 
he or she personally reviewed the Veteran's medical records, and 
it supported the narrative above and documents his claim 
completely.

A separate July 2009 VA treatment record shows that the Veteran 
had trouble chewing and that he contended that his original 
dental condition began in service.  He had documentation from the 
dental officer and supportive notes regarding the dental injury.  
He was loading a truck when it move and he fell, shattering his 
teeth.  The provider noted that the Veteran had no service 
connection for this but he likely should have.  The Veteran's 
provider noted that an in-service note documented an eight-day 
hospitalization for blunt trauma to the teeth.

In a July 2010 written statement, the Veteran's representative 
requested that VA attempt to obtain the records from the 
Veteran's hospitalization at Fort Monmouth, New Jersey, in 
December 1950.

The evidence of record suggests the Veteran may have a current 
dental disorder that is related to his service.  However, the 
Board finds that the evidence of record is inadequate to make a 
determination.  None of the March 2008 or July 2009 documents 
contain information regarding the identities of the VA providers 
that offered the opinions.  Furthermore, there is no evidence 
that the March 2008 provider reviewed the service records.   
Additionally, the author(s) of both of the July 2009 VA documents 
provided their opinions based upon the assumption that the 
Veteran incurred trauma to his teeth in December 1950.  However, 
in reviewing the one in-service record applicable to that time 
period, the Board finds no obvious evidence of dental trauma.  
Since neither of these records explains the finding that there 
was trauma, the Board finds that they are not adequate.

Under these circumstances, the Board finds that further medical 
opinion-based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination by a dentist at a VA medical facility.  The Veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim for service connection for a dental disorder, for VA 
treatment purposes (as the original claim will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

The record reflects that there may be outstanding medical records 
from Fort Monmouth Hospital in New Jersey.  There is one service 
record showing that the Veteran was hospitalized at this facility 
for eight days in December 1950.  The record reveals no attempt 
to obtain these records.  Thus, the Board finds that the RO 
should attempt to obtain and associate these records with the 
claims file, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to requesting records from Federal 
facilities.

Furthermore, in a March 2007 document, the Veteran indicated that 
he received private dental treatment in 1952 and 1953.  The 
Veteran provided the name and address of the treatment provider; 
however, these records were not requested by the RO.  On remand, 
the Veteran should be asked to provide another release for these 
records.  If such a release is obtained, the RO should attempt to 
obtain these records.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  In its letter, 
the RO should ask the Veteran to provide a release for records 
regarding Dr. Remind for treatment provided in 1952 and 1953.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Fort 
Monmouth Army Hospital in New Jersey, all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran, dated in 
December 1950.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  The RO should specifically ask 
the Veteran to provide authorization to 
enable the RO to request records from 
Dr. Remind.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or the time 
for the Veteran to respond has expired, the 
RO should arrange for the Veteran to undergo 
VA dental examination, by a dentist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
dentist designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify whether 
the Veteran has a current dental disability.  
Then, the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service, 
to include whether any current dental 
disability was caused by in-service trauma.

If the Veteran has missing teeth, the 
examiner is asked to provide an opinion as to 
whether the teeth are replaceable.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the in- and post-service treatment 
records-the December 1950 service treatment 
record and the March 2007 and July 2009 VA 
opinions-as well as the Veteran's 
contentions.


The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  
If the Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for service 
connection in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

